—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered December 20, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, unanimously affirmed.
The verdict convicting defendant of criminal possession of a controlled substance under a constructive possession theory was not against the weight of the evidence. The evidence war*418ranted the conclusion that defendant was a participant in a drug-selling operation based in an apartment, and that he was one of the persons in possession of the drugs stored in that apartment (see People v Bundy, 90 NY2d 918 [1997]).
Defendant’s challenges to the court’s examination of witnesses are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Moulton, 43 NY2d 944 [1978]).
In the circumstances, we do not find the sentence imposed to be excessive. Concur — Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.